In this proceeding, the petitioner, Everett Brown, filed in this court on October 4, 1928, his duly verified petition alleging that he is unlawfully imprisoned in the county jail of Tulsa county, at Tulsa, Okla., by R.D. Sanford, sheriff of Tulsa county; that he is held under a commitment issued by Judge S. Morten Rutherford, one of the judges of the common pleas court of said county. Petitioner avers that he is not guilty of the crime of murder as charged, and the proof of the guilt of the crime charged is not evident, nor presumption great; that heretofore he made application to Judge R.D. Hudson, judge of the district court, in and for Tulsa county, for bail on said charge, and said application was denied. Attached to said petition is a transcript of the testimony taken at the preliminary examination. After a careful examination of the transcript of the evidence filed and attached to the petitioner's petition, it is adjudged that the petitioner is entitled to be admitted to bail, and it is ordered that said petitioner be admitted to bail in the sum of $10,000; said bond to be conditioned as provided by law, and to be approved by the court clerk of Tulsa county.
DOYLE, P.J., and EDWARDS, J., concur. *Page 193